SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

941
CAF 13-00477
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF ANASTASIA S., ALEXIA S.,
JADEN S., JOCELYN S. AND DRAVEN S.
-----------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL           MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

MICHAEL S., RESPONDENT-APPELLANT.


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR RESPONDENT-APPELLANT.

STEPHEN J. RILEY, OLEAN, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILDREN, BUFFALO.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered March 8, 2013 in a proceeding pursuant
to Social Services Law § 384-b. The order terminated the parental
rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from an order terminating his parental
rights based on a finding of permanent neglect pursuant to Social
Services Law § 384-b, respondent father contends that petitioner, the
Cattaraugus County Department of Social Services (DSS), failed to
fulfill its statutory duty to make diligent efforts to strengthen his
relationship with the subject children. We reject that contention.
To establish permanent neglect, DSS had the burden of proving by clear
and convincing evidence, inter alia, that “it made diligent efforts to
encourage and strengthen the relationship between the [father] and
[the children] by providing services and other assistance aimed at
ameliorating or resolving the problems preventing [the children’s]
return to [the father’s] care” (Matter of Makayla S. [David S.—Alicia
P.], 118 AD3d 1312, 1312 [internal quotation marks omitted]; see §
384-b [7] [a]). Here, DSS referred the father for mental health
counseling, parenting classes, and a drug and alcohol evaluation, none
of which he pursued. DSS also gave the father guidance on obtaining
housing, providing him with a list of landlords and financial service
providers. Moreover, DSS arranged for the father to have weekly
visitation prior to his incarceration, and arranged for one visit
while he was incarcerated.
                                 -2-                           941
                                                         CAF 13-00477

     The father complains that DSS did not provide him with financial
assistance to obtain a suitable apartment, but the record establishes
that he had already exhausted all the financial relief available to
him. We note that DSS had previously paid the father’s rent for an
entire year notwithstanding the fact that he was working at the time
and one of his children was receiving Social Security disability
benefits. Although it may be true, as the father asserts, that the
DSS caseworker contemplated adoption as an eventual outcome for the
subject children shortly after they were removed from the father’s
home, DSS is permitted to “evaluate and plan for other potential
future goals where reunification with a parent is unlikely” (Matter of
Dakota F. [Angela F.], 92 AD3d 1097, 1099, n 4), and “[s]imultaneously
considering adoption and working with a parent is not necessarily
inappropriate” (Matter of Maryann Ellen F., 154 AD2d 167, 170, appeal
dismissed 76 NY2d 773).

     Based on our review of the record, we conclude that, as Family
Court properly determined, DSS made the requisite diligent efforts to
strengthen the father’s relationship with his children (see Matter of
Noah V.P. [Gino P.], 96 AD3d 1472, 1473; Matter of Tiosha J. [Kachoya
H.], 96 AD3d 1498, 1498). The father does not dispute that he failed
to plan for the future of his children, and we thus conclude that the
court properly terminated his parental rights based on permanent
neglect.




Entered:   October 3, 2014                     Frances E. Cafarell
                                               Clerk of the Court